Citation Nr: 1216722	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-39 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a skin disability of the hands.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals  (Board) from March 2003, February 2004, September 2004, and October 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

In December 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence to the Board, accompanied by a waiver of RO consideration. 

Additionally, the Board recognizes that while the Veteran initially submitted three separate claims for service connection for a right foot disability, a low back disability, and arthritis, it was clarified at the December 2009 hearing that the arthritis for which he was seeking service connection was localized in his right foot and low back. 

In March 2010, the Board remanded these claims for additional development.  In addition, the Board also remanded the Veteran's claim for service connection for a cardiovascular disability.  An October 2011 rating decision granted service connection for hypertension, hypertensive heart disease, and chronic venous stasis dermatitis, of the lower extremities.  Therefore, as this is a full grant of the benefit sought on appeal, that issue is no longer on appeal.  The Board also notes, that while service connection for dermatitis of the right lower and left lower extremities was granted, the Veteran has indicated that the skin disability for which he seeks service connection pertains to his hands.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin disability of the hands and back and for an increased rating for diabetes mellitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Arthritis of the back was not manifested in service or within the Veteran's first post service year, and the only medical opinion to address the etiology of the Veteran's low back disability weighs against the claim.  A continuing back disability was not shown in service or until years thereafter.

2.  A right foot disability was not manifested in service or within the Veteran's first post service year; and the only medical opinions to address the etiology of the Veteran's current right foot disability weighs against the claim.  A continuing right foot disability was not shown in service or until years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2003, May 2004, December 2006, January 2008, November 2008, and July 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; evidence of post-service continuity of the same symptomatology; and medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Low Back Disability

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Veteran's August 1966 pre-induction medical examination found that the his spine was evaluated as clinically normal.  In his contemporaneous self- report of medical history, the Veteran indicated that he had recurrent back pain.  The Veteran also indicated that he had been refused employment or been unable to hold a job because of an inability to perform certain motions, described as bending over for long times.  He also indicated that he had received treatment for his back.  The examining physician stated that the Veteran had many unverified complaints, which were not considered disabling.  

In a September 1966 letter, H.W. Thomas, M.D., stated that he treated the Veteran in the past for musculo-skeletal disease.  The Veteran had an X-ray of the posterior ribs in January 1966 which was non-diagnostic.  The doctor had not treated him since that time.  

An October 1966 service medical record notes that the Veteran had chronic low back pain and that he had a back injury from an auto accident.  The diagnosis was that no pathology was found.  The Veteran stated that he injured his back in 1964 and that a car fell on him.  Since then, his back had hurt from the shoulder down.  He was working in a cotton gin and missed some work because of back pain.  The summary of findings was normal range of motion, normal neurological examination, and normal x-rays.  

A June 1968 service treatment record shows that the Veteran complained of a low back ache since 1965.  A July 1968 service treatment record shows that the Veteran stated his back pain started in the lumbosacral spine area radiating upward and into both shoulders.  X-ray of the lumbar spine was normal.  There was no physical or radiologic evidence of disease, despite the Veteran's complaints of backache.

The Veteran's July 1968 separation examination report shows that his spine was evaluated as clinically normal.  In a contemporaneous self-report of medical history, the Veteran noted that he had back trouble and the examining physician noted that the Veteran had a back injury from an auto wreck in 1965, prior to service.

An August 1968 service medical record notes that the Veteran was in a truck accident and that his neck was hurting.  Cervical spine x-ray was normal.  

A VA medical record from 1984 shows that the Veteran was working construction and the only medical problem was severe dermatitis of the arms and hands for several years.  No other complaints were noted.  

In a February 1997 private medical record, G. Barnett, M.D., noted that the Veteran related the onset of his problem to July 1996 when he fell 10 feet off a ladder at work and landed on his left side.  The diagnosis was spinal stenosis at L4 with L5 radiculopathy.  

In March 1997 at Jackson-Madison County General Hospital, the Veteran underwent a bilateral decompressive foraminotomy at the L5 nerve roots, L4 and was diagnosed with spinal stenosis at L4.  

A July 2010 VA spine examination report shows that the Veteran reported the onset of low back pain in the 1960s.  He described hurting his low back in a truck wreck in Alabama while serving in the Army.  He noted pain in his low back ever since.  The Veteran reported having surgery in 1997, an L5 discectomy.  X-rays of the lumbar spine revealed no significant abnormality or change when compared with an August 2009 x-ray.  The examiner noted that the Veteran retired in 1997 due to a back problem.  The diagnosis was lumbar degenerative disc disease.   

In an April 2011 addendum, the VA examiner stated that in his medical opinion, it is at least as likely as not that the trauma [falling off a roof in July 1996] contributed to the development of the Veteran's degenerative lumbar disease.  Further, the VA examiner stated that in his prior interview with the Veteran and in reviewing his extensive claim file medical records, particularly the notes of Dr. Glenn Barnett who was involved in his spine care, there was no mention of significant spinal pathology prior to the fall off of a roof in July 1996.  Therefore, the examiner's medical opinion was that the reported pre-existing back disability from an motor vehicle accident was not permanently increased in severity from a reported fall on the rifle range or any other aspect of the Veteran's active service.  

The Veteran's spine was evaluated as clinically normal at service entry.  However, the Veteran provided his own self-reported history on service entry of recurrent back pain and that he had received treatment for his back.   However, the examining physician stated that the Veteran had many unverified complaints, which were not considered disabling.  Dr. Thomas stated that he treated the Veteran in the past for musculo-skeletal disease, and specifically noted that an X-ray of the posterior ribs in January 1966 was non-diagnostic and that he had not treated the Veteran since that time.  Thus, as the record does not show, by clear and unmistakable evidence, that there was a diagnosis of a low back disability prior to service or that a low back disability had in fact, existed prior to service, the Board finds that the presumption of soundness as to the Veteran's back applies.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As the Veteran is presumed sound at service entry regarding the back, the Board must consider whether his current low back disability is the result of in-service injury or disease. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.

After service, the Veteran first complained of back symptoms in a February 1997 private medical record from Dr. Barnett, who noted that the Veteran related the onset of his problem to July 1996 when he fell 10 feet off a ladder at work and landed on his left side, more than 28 years after service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition, the Board notes that the Veteran's first post-service diagnosis of a low back disability was in relation to a work related fall in July 1996.  At that time, the Veteran never mentioned that he had pain in his low back since service, or that his low back pain was in any way related to his military service.  The Board finds it significant that while seeking medical treatment, none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits, show that the Veteran ever mentioned that he had low back pain during his active service or that any back problem was in any way related to his service.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It is also noted that other than two occasions for complaints of back pain, continuing treatment was not shown in service.  

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's low back disorder and service weighs against the claim.  In April 2011, the VA examiner from September 2010 clarified the prior findings and opined that it was at least as likely as not that the Veteran's trauma from falling off a roof in July 1996 contributed to the development of the Veteran's degenerative lumbar disease.  The examiner noted that after reviewing the Veteran's extensive claim file medical records, there was no mention of significant spinal pathology prior to the fall off of a roof in July 1996.  

The Board finds that that opinion constitutes probative evidence on the medical nexus question- based as it was on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a low back disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Right Foot Disability

The Veteran indicates that his currently diagnosed right foot arthritis had its onset in service when he was treated for a right ankle injury caused by jumping off steps in front of his barracks at Fort Rucker, Alabama.  The Veteran acknowledges that he suffered a post-service injury.  However, he asserts that the weakness he currently experiences in his right foot has persisted since service.

A July 1968 service medical record notes that the Veteran jumped off the barrack steps and an X-ray of the right foot was normal.  He had a bruise over the calcaneous.

The Veteran's July 1968 separation examination report shows that his lower extremities, feet, and other musculoskeletal systems were each evaluated as clinically normal.  In a contemporaneous self-report of medical history, the Veteran denied foot trouble, and any bone, joint or other deformity.

A VA medical record from 1984 shows that the Veteran was working construction and the only medical problem was severe dermatitis of the arms and hands for several years.  No other complaints were noted.  

In a February 1997 private medical record, G. Barnett, M.D., noted that the Veteran related the onset of his problem to July 1996 when he fell 10 feet off a ladder at work and landed on his left side and had a very severe injury to his right foot.  It was noted that the Veteran's foot was considered to be a work related problem.  The diagnosis was right foot injury.  

In an April 1997 private medical record, J. G. Warmbrod, M.D. provided a medical impression of traumatic arthritis of the right tarsal/metatarsal joints secondary to an old Lisfranc's fracture.  

The Veteran underwent surgery for fusion of the first, second, and third tarsal/metatarsal joints of the right foot in April 1997.
 
In May 1998, the Veteran underwent foot surgery to remove two screws from his right foot.  

A November 2002 private medical record notes that the Veteran had an accident in 1996 where he sustained a fall at work of ten feet, and landed on concrete.  He had to have surgery on the right ankle.  

A September 2010 VA examination of the Veteran's right foot shows that the Veteran stated that he had right foot pain since 1968 when he sprained his foot after jumping off of steps at the barracks while on active duty.  He was told that he had not broken any bones, but was placed on light duty for one week.  X-ray of the right foot revealed marked soft tissue swelling with no evidence of fracture or osteomyelitis.  The diagnosis was chronic right midfoot sprain.  The examiner stated that based upon the Veteran's statements and treatment records recorded in the examination request, the examiner felt that it was at least as likely as not that the documented fall could have contributed to a chronic mid-foot sprain that had continued to be symptomatic.  

In May 2011, the RO returned the claims file to the VA examiner noting that the Board's March 2010 remand requested the VA examiner to discuss the right ankle and the effects of the fall in 1996.  

In a September 2011 addendum, the VA examiner opined, based on a review of the Veteran's claims file that it was at least as likely as not that the trauma from a fall in 1996 contributed to the development of this Veteran's right foot/ankle condition.   The examiner explained that the Veteran was surgically treated for a reported "lis franc" injury to his foot with need for a subsequent midfoot fusion, which based upon a review of the Veteran's records had caused the disability with the right foot and ankle function.  That would be related to his fall from a roof in 1996, but not related to his service as he was released from active duty in October 1968.

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right foot disability.

In this case, while the service medical records show that the Veteran had complaints pertaining to his right foot, he was found to have a bruise over the calcaneous and an X-ray of the right foot was normal.  Moreover, the Veteran's July 1968 separation examination report was negative for any complaints pertaining to the right foot, and the Veteran's lower extremities and feet were evaluated as clinically normal.  In fact, the Veteran denied foot trouble, and any bone, joint or other deformity.

Furthermore, there is no evidence of symptoms or complaints of a right foot disability until the Veteran sustained a post-service fall in 1996 in which the Veteran sustained an injury to his right foot, more than 28 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board also notes that a 1984 VA medical record notes that while the Veteran had symptoms pertaining to his skin, he had no other complaints at that time.  In addition, the Board notes that the Veteran's post-service complaints pertaining to his right foot have been continuously documented in medical treatment records to be related to a post service work injury from 1996.  The Board finds it significant that while seeking medical treatment, none of the medical records associated with the claims file, prior to the Veteran's submission of his claim for VA benefits, show that the Veteran ever mentioned that he had right foot pain during his active service or that any right foot or ankle problems were in any way related to his service.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In addition, the Board notes that in October 2002 when the Veteran submitted a claim for VA benefits for his right foot disability, he first noted that his disability began in 1996, but then indicated that it began in 1967.  

Moreover, the Board notes that the only medical opinions of record that addresses the etiology of the Veteran's chronic right midfoot sprain weighs against the claim.  The September 2010 VA examiner opined that it was at least as likely as not that the documented fall could have contributed to a chronic mid-foot sprain that has continued to be symptomatic.  In a September 2011 addendum, the VA examiner clarified the opinion, and stated that based on a review of the Veteran's claims file, that it was at least as likely as not that the trauma from a fall in 1996 contributed to the development of the Veteran's right foot/ankle condition.  The examiner explained that the Veteran was surgically treated for a reported "lis franc" injury to his foot with need for a subsequent midfoot fusion, which based upon a review of the Veteran's records had caused the disability with the right foot and ankle function.  That would be related to his fall from a roof in 1996, but not related to his service as he was released from active duty in October 1968.  

The Board finds that opinion constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  The opinion provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection for a right foot disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Both Disabilities

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to either the low back or the right foot until 1997, in relation to a post-service fall in 1996.  Moreover, the Veteran never mentioned while seeking medical treatment that his low back symptoms or right foot symptoms were related to service, or provided any indication that he had ongoing symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's first complaints of a low back disability and a right foot disorder that the Veteran related to service were made contemporaneous with his claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements are less credible and carry little probative weight because they are contradicted by statements he made in the course of treatment and by the lack of evidence of any complaints after service and prior to his post-service fall.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds that the preponderance of the evidence is against the claims for service connection for a low back disability and for a right foot disability, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a right foot disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims remaining on appeal.

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

With respect to the Veteran's claim for service connection for skin disability of the hands, the Veteran reports experiencing recurrent "itchy, scaly" rashes on both hands since his period of active service.  He contends that condition had its onset in Vietnam when he was exposed to Agent Orange and was tasked with cutting barrels containing leftover diesel fuel for use as latrine buckets. 

A Veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents and meets certain other requirements.  38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Specifically, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002).  In this case, the Veteran's service personnel records indicate that he had active service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides. 

Diseases associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(e) (2011).  The evidence of record, however, does not show that the Veteran has been diagnosed with one of the presumptive diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii) ; 3.307(d), 3.309(e) (2011).  The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran does not claim to have sought medical attention for his hand problems in service or for several years thereafter.  Nevertheless, he professes to have self-treated with over-the-counter lotions for years before seeking private medical treatment in the early 1980s.  Those private medical treatment records, by the Veteran's own admission, are no longer available.  However, a VA medical record dated in September 1984 shows that the Veteran was treated for a skin rash, which was diagnosed as severe dermatitis of the arms and hands.  The record thereafter shows that he has sought treatment for hand dermatitis and related skin problems on a periodic basis. 

A July 2010 VA skin examination report shows that the Veteran complained of an itching, scaling rash of the hands.  Physical examination revealed no abnormal findings.  The diagnosis was unknown intermittent rash of the bilateral hands.  In a September 2010 addendum, the VA examiner stated that in regard to the Veteran's unknown dermatologic condition, considering the timing of the development of those symptoms in related to his service time, the examiner felt that it was at least as likely as not related to his exposure to Agent Orange and other chemicals including excessive exposure to diesel.  Research studies have demonstrated that long-term skin exposure to diesel may result in eczema (dermatitis) and should be avoided.  

In an April 2011 addendum, the same examiner could not resolve the issue without resort to mere speculation as the examiner was unclear as to the diagnosis or etiology of the Veteran's claimed dermatologic condition.  If further clarification of this issue was required, as the Veteran had not abnormal findings on examination of his skin, he would need to be seen by a specialist when he is symptomatic from the lesions to be able to determine the etiology of this reported issue that was without any objective findings on the date of his examination.  

Medical opinions which state that an opinion cannot be provided without resort to speculation are themselves speculative and not adequate for rating purposes.  Thus, the Board finds that an additional VA examination, by an examiner with the appropriate expertise is warranted to resolve this issue.

With regard to the claim for an increased rating for diabetes mellitus, the Veteran contends that his condition requires him to observe a restricted diet and regulation of physical activities.  A January 2010 VA diabetes mellitus examination notes that the Veteran indicated that he was instructed to follow a restricted or special diet and that he was restricted in his ability to perform strenuous activities.  When asked to describe the regulated or restricted activities, the Veteran stated he was instructed not to drive and to not do strenuous activities around the house, such as gardening.  Thereafter, in a September 2011 addendum, the same VA examiner, an orthopedic surgeon, stated that after a review of the claims file and medical records, he was unable to substantiate the Veteran's claim of physician directed limitations on activity with specific medical records directing these reported limitations.  The examiner only had the Veteran's recollections of the instructions as reported in the July 2010 VA examination.  The Board finds that opinion is inadequate and remand for an additional examination and opinion is needed.

Accordingly, these matters are REMANDED for the following actions:

1.  Schedule the Veteran for a VA dermatology examination, by an examiner with the appropriate expertise to determine the etiology of any diagnosed skin disorder of the hands.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should specifically identify all skin disabilities affecting the Veteran's hands, to include consideration of VA medical records noting that he has had severe hand dermatitis.  With respect to each diagnosed disability, to include severe hand dermatitis, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that each disability had its onset in service or is related to the Veteran's service, to include as a result of exposure to Agent Orange or from cutting barrels containing leftover diesel fuel for use as latrine buckets in service.

2.  Schedule the Veteran for a VA diabetes mellitus examination, by an appropriate specialist to determine the current nature and severity of the Veteran's service-connected diabetes mellitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss or strength. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


